DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on March 12, 2021 has been entered.
 
Status of the Claims
Claims 10, 16, 17 and 19 have been amended. Claim 22 has been canceled. Claim 25 is newly added. Claims 1-8, 10-13, 16-20 and 25 are pending. Claims 1-8, 12 and 13 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected invention/species, there being no allowable generic or linking claim. 
Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 16-20 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a method for treating age-related macular degeneration comprising the administration of a chondroitin sulfate covalently bonded to a hydrophobic group in combination with the CCR3 antagonist of formula (II), wherein the CCR3 antagonist is the “sole compound effective for treating age-related macular degeneration.” That is, the claim is limited so that neither the chondroitin sulfate derivative nor any other component present in the composition to be administered may be effective in the treatment of this disorder (AMD). 
The CCR3 antagonist of formula (II) is limited to a single known compound. The other required component is the chondroitin derivative, having one or more hydrophobic group covalently attached thereto. The chondroitin is a known polysaccharide. The limitation “hydrophobic group” is a broad, generic term. To describe this generic group, the specification 
In view of the foregoing, it is determined that the originally filed specification does not disclose a representative number of species or other description supporting the recited genus as amended, so that one of ordinary skill would recognize that Applicant was in possession of the claimed invention.  
 
Allowable Subject Matter
The claims are subject to rejection under 35 U.S.C. 112(a), as set forth above but are found to be free of the art. A claim wherein the hydrophobic group is limited to a bile acid or derivative comprising the bile acid skeleton would be allowable. The following is a statement of reasons for the indication of allowable subject matter: Koo et al (Biomaterials, 2012) teaches the preparation of amphiphilic polymeric nanoparticles as intravitreal drug delivery vehicles for the treatment of posterior eye diseases, such as diabetic retinopathy and AMD, as described previously. The declaration under 37 CFR 1.132 filed March 12, 2021 is sufficient to overcome this rejection of claims. The declaration provides evidence that an HA-derivatized product in 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Thursday from 7:30 am to 4:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623